i          i      i                                                                   i   i      i




                                  MEMORANDUM OPINION

                                          No. 04-07-00357-CV

                                         BTEX RANCH, L.P.,
                                             Appellant

                                                   v.

                                   KENDALL COUNTY, TEXAS,
                                          Appellee

                      From the 216th Judicial District Court, Kendall County, Texas
                                        Trial Court No. 06-500
                             Honorable Michael P. Peden, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 13, 2008

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. The motion contains a

certificate of service to appellee, and appellee does not oppose the motion. Therefore, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

appellant.

                                                        PER CURIAM